DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
During a telephone conversation with Thomas Bassolino on 1/29/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-1, drawn to an , classified in B29C64/35.
II. Claims 1, drawn to a three-dimensional printer, classified in B33Y
Inventions I and II are related as subcombination and combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed  in claim 15 does not require the particulars of the subcombination as claimed  in claim 1 because the build material in the chamber of the nozzle is movable from the second orifice toward the build plate, and the build material has a first melt temperature less than the second melt temperature of the second material of the cap.  
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed under WIPO on 09/13/2019. It is noted, however, that applicant has not filed a certified copy of the PCT/US2019/051066 application as required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: 
In [0004] “an polymer” should read “a polymer”.
In [0049] “may be permanent attached” should read “may be permanently attached”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: “the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 3-4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Leavitt et al. (US20140159284 A1), in further view of Batchelder et al. (US20160263830 A1), and as evidenced by Engineering ToolBox (https://www.engineeringtoolbox.com/thermal-conductivity-d_429.html, published in 2003- see attached).
Regarding claim 1, Leavitt teaches an extruder (liquefier assembly 64) for a three-dimensional printer (for use in an additive manufacturing system; Abstract), the extruder comprising: a nozzle assembly (liquefier tube 80) defining a first orifice (inner surface 92), a second orifice (outlet end 96), and a chamber extending therebetween (chamber 98), at least a portion of the nozzle assembly formed of a first material along the chamber ([0059] liquefier tube 80 and spacer 88 may each be fabricated from stainless steel);  and a cap (tip shield 71) having an inner surface (see modified Figure 4 below) and an outer surface (surface 71a) opposite the inner surface (see modified Figure 4 below), the cap defining an opening  (gap 71b) extending from the inner surface to the outer surface along a narrowest radial dimension of the cap.
However, Leavitt fails to teach the cap formed of a second material including a polymer having a second thermal conductivity less than a first thermal conductivity of the first material within the embodiment disclosed in Figure 4. 
In a separate embodiment, as disclosed in Figure 8, Leavitt teaches the cap formed of a second material including a polymer ([0077] tip shield 71 may also include a low surface energy coating or surface 71a (e.g., PTFE)) having a second thermal conductivity less than a first thermal conductivity of the first material (steel), as evidenced by Engineering ToolBox (thermal conductivity of PTFE is 0.25W/(m K) and thermal conductivity of steel ranges between 8.7-66 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the cap taught by Leavitt in the embodiment disclosed in Figure 4 to be formed of a second material including a polymer, as Leavitt discloses in the embodiment of Figure 8, for the benefit of reducing drive pressures at least at the interior surface.
Further, Leavitt fails to teach the chamber of the nozzle assembly extending through the opening such that the second orifice extends beyond the opening in an axial direction away from a perimeter of the nozzle assembly in contact with the inner surface of the cap.
In the same field of endeavor pertaining to an extruder for an additive manufacturing apparatus, Batchelder teaches the chamber of the nozzle assembly (liquefier tube 58) extending through the opening such that the second orifice (nozzle 64) extends beyond the opening in an axial direction away from a perimeter of the nozzle assembly in contact with the inner surface of the cap (see nozzle 64 extending beyond the tip shield 62 opening in Figure 4). The cap or second orifice may also include one or more force gauge sensors to measure the filament pressure and calibrate the extruder ([0142] liquefier assembly 20 may also include one or more force gauge sensors 66 located at outlet end 80b of liquefier tube (e.g., at tip shield 62 or nozzle 64), which are configured to measure how much force filament 52 is applying and [0143] the closed-loop thermal and/or pressure detections may also be used to calibrate liquefier assembly 20).



    PNG
    media_image1.png
    575
    434
    media_image1.png
    Greyscale


Regarding claim 3, Leavitt modified by Batchelder teaches the extruder of claim 1. However, Leavitt fails to teach the inner surface of the cap defines a cavity in fluid communication with the opening, the cavity defining a first axis parallel to and axially offset from a second axis defined by the chamber of the nozzle assembly and extending through the second orifice.
In the same field of endeavor pertaining to an extruder for an additive manufacturing apparatus, Batchelder teaches the inner surface of the cap defines a cavity in fluid communication with the opening (since nozzle 64 extends beyond the tip shield 62 opening as shown in Figure 4, it is inherent that there is a cavity that allows the nozzle 64 to be inserted into and through the tip shield 62; see dotted arrows below nozzle 64 indicating the nozzle 64 

    PNG
    media_image2.png
    510
    668
    media_image2.png
    Greyscale
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the inner surface of the cap taught by Leavitt modified by Batchelder such that it defines a cavity in fluid communication with the opening, the cavity defining a first axis parallel to and axially offset from a second axis defined by the chamber of the nozzle assembly and extending through the second orifice, as disclosed by the embodiment of Batchelder shown in Figure 5, for the benefit of quickly removing heat from the extruder to rapidly cool down one or more heating zones of the chamber.

In the same field of endeavor pertaining to an extruder for an additive manufacturing apparatus, Batchelder teaches the extruder comprises an elongate heater (heater assembly 56b) supported on the nozzle assembly (see Figure 3) and in thermal communication with the chamber of the nozzle assembly ([0063] heater assemblies 56a and 56b are a pair of mirror-image plate heaters configured to transfer thermal energy to liquefier tube 58), wherein the first axis defined by the cavity is between the second axis defined by the chamber and a third axis defined by the elongate heater (see modified Figure 5 above). The elongate heater supported on the nozzle assembly provides a high level of control over the temperature profile along the chamber, with fast thermal response times and cooling rates ([0073] provides a high level of control over the temperature profile along liquefier tube 58, with fast thermal response times and cooling rates). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the extruder of Leavitt modified by Batchelder, to comprise an elongate heater supported on the nozzle assembly and in thermal communication with the chamber of the nozzle assembly, wherein the first axis defined by the cavity is between the second axis defined by the chamber and a third axis defined by the elongate heater, as disclosed by the embodiment of Batchelder shown in Figure 3, for the 
Regarding claim 14, Leavitt modified by Batchelder teaches the extruder of claim 1. However, Leavitt modified by Batchelder fails to teach the extruder further comprising a feed system mechanically coupled to the nozzle assembly and spaced apart from the cap, the feed system including a gear train and a controller, the controller configured to actuate the gear train to move a build material into the chamber via the first orifice within the embodiment of Figures 4 and 8 as disclosed by Leavitt.
In a separate embodiment, as disclosed by Leavitt in Figures 2A and 2B, Leavitt teaches the extruder further comprising a feed system (filament drive mechanism 60) mechanically coupled  to the nozzle assembly (see assembled extruder in Figure 2A; [0045] Gear 66 correspondingly engages filament drive mechanism 60 to relay the rotational power to filament drive mechanism 60) and spaced apart from the cap (see Figures 2A and 2B), the feed system including a gear train (rotating gear 66) and a controller (motor 58), the controller configured to actuate the gear train to move a build material into the chamber via the first orifice ([0045] Gear 66 is a threaded-surface gear that is axially connected to motor 58 to receive the generated rotational power). The extruder comprises a spacer disposed in the chamber such that the downstream end adjacent to the nozzle to reduce the nozzle exposure temperature and prevent nozzle clogging ([0006] hollow spacer has a downstream end adjacent to the nozzle and [0071] an offset distance 130 of about 0.2 inches can reduce the exposure temperature by about 65.degree. C. and thereby preserve integrity of the liner 86 and also preventing clogging of the nozzle 84).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Leavitt et al. (US20140159284 A1), in further view of Batchelder et al. (US20160263830 A1), and as evidenced by Engineering ToolBox (https://www.engineeringtoolbox.com/linear-expansion-coefficients-d_95.html; published in 2003- see attached).
Regarding claim 2, Leavitt modified by Batchelder teaches the extruder of claim 1. However, Leavitt modified by Batchelder fails to teach the first material of the nozzle assembly has a first linear coefficient of thermal expansion, and the second material has a second linear coefficient of thermal expansion greater than the first linear coefficient of thermal expansion within the embodiment taught by Leavitt in Figure 4.
In another embodiment, as shown in Figure 8, Leavitt teaches the first material (steel as discussed in claim 1) of the nozzle assembly has a first linear coefficient of thermal expansion (linear coefficient of thermal expansion is an inherent material property), and the second material (PTFE as discussed in claim 1) has a second linear coefficient of thermal expansion (linear coefficient of thermal expansion is an inherent material property) greater than the first -6 m/m °C) and PTFE has a linear coefficient of thermal expansion ranging between 112 – 135 (10-6 m/m °C); https://www.engineeringtoolbox.com/linear-expansion-coefficients-d_95.html). The second material has a low surface energy, which could reduce drive pressures at least at the interior surface ([0077] low surface energy coating or surface 71a (e.g., PTFE) and [0055] low surface energy material, at least at its interior surface, to reduce drive pressures).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the first and second material of Leavitt modified by Batchelder in the embodiment disclosed by Leavitt in Figure 4 such that the second material has a second linear coefficient of thermal expansion greater than the first linear coefficient of thermal expansion, as disclosed by the embodiment of Leavitt shown in Figure 8, for the benefit of having a cap with a low surface energy.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Leavitt et al. (US20140159284 A1), in further view of Batchelder et al. (US20160263830 A1), and as evidenced by the Material Safety Data Sheet provided by Thermo Fisher Scientific (see attached; published on 01/19/2018).
	Regarding claim 13, Leavitt modified by Batchelder teaches the extruder of claim 1. However, Leavitt modified by Batchelder fails to teach the polymer has a melting point of greater than about 200 degrees Celsius and less than about 350 degrees Celsius, within the embodiment taught by Leavitt in Figure 4.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the cap of Leavitt in the embodiment of Figure 4 modified by Batchelder to comprise a cap with a polymer having a melting point of greater than about 200 degrees Celsius and less than about 350 degrees Celsius, as Leavitt discloses in the embodiment of Figure 8, for the benefit of reducing drive pressures at least at the interior surface.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Leavitt et al. (US20140159284 A1) and in further view of Batchelder et al. (US20160263830 A1) and Thorpe et al. (US20200130277 A1).
Regarding claim 5, Leavitt modified by Batchelder teaches the extruder of claim 1. However, Leavitt modified by Batchelder fails to teach the contact between the inner surface and the perimeter of the nozzle assembly circumscribes the perimeter of the nozzle assembly.
In the same field of endeavor pertaining to an additive manufacturing device containing an extruder with a nozzle and cap, Thorpe teaches the contact between the inner surface 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the extruder of Leavitt modified by Batchelder such that the contact between the inner surface and the perimeter of the nozzle assembly circumscribes the perimeter of the nozzle assembly, as taught by Thorpe, for the benefit of ensuring a snug and secure fit to prevent leakage of a reagent into other parts of the cap.
Regarding claim 6, Leavitt modified by Batchelder teaches the extruder of claim 1. However, Leavitt modified by Batchelder fails to teach the inner surface of the cap includes a tapered portion in contact with the perimeter of the nozzle assembly.
In the same field of endeavor pertaining to an additive manufacturing device containing an extruder with a nozzle and cap, Thorpe teaches the inner surface of the cap includes a tapered portion in contact with the perimeter of the nozzle assembly (see modified Figure 2E below). The tapered portion of the cap in contact with the perimeter of the nozzle assembly ensures a snug and secure fit to prevent leakage of a reagent into other parts of the cap ([0095] The first conduit 223 is dimensioned to have a diameter similar to the external diameter of the core tube 23 to ensure a snug and secure fit to prevent leakage of the first reagent into conduit 26).


    PNG
    media_image3.png
    329
    416
    media_image3.png
    Greyscale

Regarding claim 7, Leavitt modified by Batchelder teaches the extruder of claim 1. However, Leavitt modified by Batchelder fails to teach the second orifice is defined by a planar surface of the nozzle assembly, and at least a portion of the outer surface of the cap defines a plane oblique to the planar surface of the nozzle assembly.
In the same field of endeavor pertaining to an additive manufacturing device containing an extruder with a nozzle and cap, Thorpe teaches the second orifice is defined by a planar surface of the nozzle assembly, and at least a portion of the outer surface of the cap defines a plane oblique to the planar surface of the nozzle assembly (see modified Figure 2E below). The cap can be cheaply manufactured using high throughput techniques such as injection moulding ([0141] For example the nozzle, handgrip and housings can be cheaply manufactured using high throughput techniques such as injection moulding). 

    PNG
    media_image4.png
    443
    449
    media_image4.png
    Greyscale
techniques.

Regarding claim 8, Leavitt modified by Batchelder teaches the extruder of claim 1. However, Leavitt modified by Batchelder fails to teach the contact between the inner surface of the cap and the perimeter of the nozzle assembly is an interference fit.
In the same field of endeavor pertaining to an additive manufacturing device containing an extruder with a nozzle and cap, Thorpe teaches the contact between the inner surface of the cap and the perimeter of the nozzle assembly is an interference fit (claim 27). The interference fit between the cap and nozzle negates the need for any additional sealing ([0129] The cap portion 271 is a clip/interference fit on the nozzle portion 272 forming a fluid tight seal once pressed into position negating the need for any additional sealing method).
.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Leavitt et al. (US20140159284 A1) and in further view of Batchelder et al. (US20160263830 A1), Thorpe et al. (US20200130277 A1), and John E Wright Technical (https://www.youtube.com/watch?v=y4aXvAWDXkQ published on 04/09/2014- see attached; herein Wright).
Regarding claim 9, Leavitt modified by Batchelder and Thorpe teaches the extruder of claim 8. However, Leavitt modified by Batchelder and Thorpe fails to teach the cap is removable from the perimeter of the nozzle assembly via deformation of at least a portion of the cap.
In the same field of endeavor pertaining to an additive manufacturing apparatus comprising a nozzle, Wright teaches the cap is removable from the perimeter of the nozzle assembly via deformation of at least a portion of the cap in timestamps 0:25-0:29. By removing the cap from the perimeter of the nozzle assembly via deformation of at least a portion of the cap, new tip shields can placed into the additive manufacturing apparatus, as shown in timestamps 0:37- 0:51.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the extruder of Leavitt modified by Batchelder 
Regarding claim 10, Leavitt modified by Batchelder, Thorpe, and John E Wright Technical (Youtube Video) teach the extruder of claim 9. However, Leavitt modified by Batchelder, Thorpe, and Wright fails to teach the cap includes a flange, the nozzle assembly defines a ridge, and the flange is releasably engageable with the ridge to restrict movement of the cap in at least the axial direction within the embodiment taught by Thorpe in Figures 13A-13F. 
In a separate embodiment, as disclosed in Figures 7A-7F, Thorpe teaches the cap (tip cap 271) includes a flange (peripheral clip retention feature 274), the nozzle assembly defines a ridge (seal recess 272), and the flange is releasably engageable with the ridge to restrict movement of the cap in at least the axial direction ([0099] two part extruder tip comprises a tip cap 271 and a tip rear 272 which can be clipped together. The tip rear 272 comprises a seal recess 276 which received a seal 274; see Figure 7F). The clip/ interference fit between the cap and nozzle negates the need for any additional sealing ([0129] The cap portion 271 is a clip/interference fit on the nozzle portion 272 forming a fluid tight seal once pressed into position negating the need for any additional sealing method).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the cap of Leavitt modified by Batchelder, Thorpe in the embodiment of Figures 13A-13F, and Wright to include a flange, the nozzle .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Leavitt et al. (US20140159284 A1) and in further view of Batchelder et al. (US20160263830 A1) and Batchelder et al. (US20100166969 A1).
	Regarding claim 11, Leavitt in further view of Batchelder (US20160263830 A1) teaches the extruder of claim 1. However, Leavitt in further view of Batchelder fails to teach the polymer is an elastomer.
In the same field of endeavor pertaining to an additive manufacturing apparatus comprising a syringe tip assembly, Batchelder (US20100166969 A1) teaches the polymer is an elastomer ([0013] syringe tip assembly 18 includes seal component 34, spring 36, and nozzle 38; [0013] Seal component 34 may be formed from a variety of materials, such as metals, plastics, and rubbers). The seal component of the cap provides a seal fit with the syringe tip ([0013] and includes ring portion 40 and shaft portion 42, which desirably provide a seal fit with syringe tip 28).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the polymer of Leavitt in further view of Batchelder be an elastomer, as taught by Batchelder (US20100166969 A1), for the benefit of providing a seal fit with a syringe tip.
12 is rejected under 35 U.S.C. 103 as being unpatentable over Leavitt et al. (US20140159284 A1) and in further view of Batchelder et al. (US20160263830 A1), Batchelder et al. (US20100166969 A1), and Riha et al. (US20190322047 A1).
Regarding claim 12, Leavitt modified by Batchelder (US20160263830 A1), and Batchelder (US20100166969 A1) teaches the extruder of claim 11. However, Leavitt modified by Batchelder (US20160263830 A1) and Batchelder (US20100166969 A1) fails to teach the elastomer is a fluoropolymer.
In the same field of endeavor pertaining to an additive manufacturing apparatus, Riha teaches the elastomer is a fluoropolymer ([0129] Exemplary high temperature elastomers can include a fluorocarbon, a silicone, or a combination thereof. For example, the fluorocarbon can include Viton). The elastomer can holding the build material without melting and sticking ([0129] high temperature elastomer can be used with a texture that holds the print material without melting and sticking).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the elastomer of Leavitt modified by Batchelder (US20160263830 A1), and Batchelder (US20100166969 A1) to be a fluoropolymer, for the benefit of holding the build material without the elastomer melting and sticking.

Claims 1, 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Batchelder et al. (US20160263830 A1), in further view of Baker et al. (US4334637 A), and as evidenced by Engineering ToolBox (https://www.engineeringtoolbox.com/thermal-
Regarding claim 1, Batchfelder teaches an extruder (liquefier assembly 20) for a three-dimensional printer (A liquefier assembly for use in an additive manufacturing system (abstract)), the extruder comprising: a nozzle assembly defining a first orifice (inlet end 80a ), a second orifice (outlet end 80b), and a chamber extending therebetween (liquefier tube 58), at least a portion of the nozzle assembly formed of a first material along the chamber ([0067] Liquefier tube 58 is preferably fabricated from one or more rigid, thermally-conductive materials, such as stainless steel) and a cap (tip shield 62) having an inner surface and an outer surface opposite the inner surface (see modified Figure 5 below), the cap defining an opening  (it is inherent there is an opening in the cap if the nozzle 64 shown in Figure 5 extends through the other side of the tip shield 62 in Figure 4) extending from the inner surface to the outer surface along a narrowest radial dimension of the cap (see nozzle 64 in Figure 4), the chamber of the nozzle assembly extending through the opening such that the second orifice extends beyond the opening in an axial direction away from a perimeter of the nozzle assembly in contact with the inner surface of the cap ([0070] Outlet end 80b is the downstream portion of liquefier tube 58 and terminates in nozzle 64; see nozzle 64 extending beyond opening in axial direction in Figure 4). However, Batchelder fails to teach a cap formed of a second material including a polymer having a second thermal conductivity less than a first thermal conductivity of the first material.
In the same field of endeavor pertaining to an extrusion nozzle assembly Baker teaches a cap (nozzle assembly 19) formed of a second material including a polymer (see O-ring seal 52 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the cap of Batchfelder to be formed of a second material including a polymer having a second thermal conductivity less than a first thermal conductivity of the first material, as taught by Baker, for the benefit of the cap retaining its resiliency when in the temperature range of the molten build material.

    PNG
    media_image5.png
    403
    600
    media_image5.png
    Greyscale

Regarding claim 3, Batchelder modified by Baker teaches the extruder of claim 1. However, Batchelder modified by Baker fails to teach the inner surface of the cap defines a cavity in fluid communication with the opening, the cavity defining a first axis parallel to and axially offset from a second axis defined by the chamber of the nozzle assembly and extending through the second orifice.
In the same embodiment disclosed in Figures 4 and 5 (shown embodiment), Batchelder teaches the inner surface of the cap defines a cavity in fluid communication with the opening 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the inner surface of the cap taught by Batchelder modified by Baker such that it defines a cavity in fluid communication with the opening, the cavity defining a first axis parallel to and axially offset from a second axis defined by the chamber of the nozzle assembly and extending through the second orifice, as disclosed 
    PNG
    media_image6.png
    417
    546
    media_image6.png
    Greyscale
heat from the extruder to rapidly cool down one or more heating zones of the chamber.

Regarding claim 4, Batchelder modified by Baker teaches the extruder of claim 3. However, Batchelder modified by Baker fails to teach the extruder further comprising an elongate heater supported on the nozzle assembly and in thermal communication with the chamber of the nozzle assembly, wherein the first axis defined by the cavity is between the second axis defined by the chamber and a third axis defined by the elongate heater.
In the same embodiment disclosed in Figures 3 and 5 (shown embodiment) Batchelder teaches the extruder comprises an elongate heater (heater assembly 56b) supported on the nozzle assembly (see Figure 3) and in thermal communication with the chamber of the nozzle assembly ([0063] heater assemblies 56a and 56b are a pair of mirror-image plate heaters configured to transfer thermal energy to liquefier tube 58), wherein the first axis defined by the cavity is between the second axis defined by the chamber and a third axis defined by the elongate heater (see modified Figure 5 above). The elongate heater supported on the nozzle assembly provides a high level of control over the temperature profile along the chamber, with fast thermal response times and cooling rates ([0073] provides a high level of control over the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the extruder of Batchelder modified by Baker, to comprise an elongate heater supported on the nozzle assembly and in thermal communication with the chamber of the nozzle assembly, wherein the first axis defined by the cavity is between the second axis defined by the chamber and a third axis defined by the elongate heater, as disclosed by the embodiment of Batchelder shown in Figures 3 and 5, for the benefit of having a high level of control over the temperature profile along the chamber, with fast thermal response times and cooling rates.
Regarding claim 11, Batchelder modified by Baker teaches the extruder of claim 1. However, Batchelder modified by Baker fails to teach the polymer is an elastomer.
In the same field of endeavor pertaining to an extrusion nozzle assembly Baker teaches teaches the polymer is an elastomer (Viton; see O-ring seal 52 in Figure 1; col 5 line 12-14)). Viton is a resilient seal material that retains its resiliency in the temperature range of the molten build material (col 5 line 12-17).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the extruder of Batchfelder modified by Baker to comprise a polymer that is an elastomer, as taught by Baker, for the benefit of the cap retaining its resiliency when in the temperature range of the molten build material.
Regarding claim 12, Batchelder modified by Baker teaches the extruder of claim 11. However, Batchelder modified by Baker fails to teach the elastomer is a fluoropolymer.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the extruder of Batchfelder modified by Baker to comprise an elastomer that is a fluoropolymer, as taught by Baker, for the benefit of the cap retaining its resiliency when in the temperature range of the molten build material.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Batchelder et al. (US20160263830 A1), in further view of Baker et al. (US4334637 A), and as evidenced by Parker Hannifin (https://promo.parker.com/promotionsite/oring-ehandbook/us/en/ehome/Coefficient-of-Thermal-Expansion; published 09/07/2015- see attached; herein Parker Hanfin).
Regarding claim 2, Batchelder modified by Baker teaches the extruder of claim 1 and the first material of the nozzle assembly (stainless steel as discussed in claim 1) has a first linear coefficient of thermal expansion (linear coefficient of thermal expansion is an inherent material property). However, Batchelder modified by Baker fails to teach the second material has a second linear coefficient of thermal expansion greater than the first linear coefficient of thermal expansion.
In the same field of endeavor pertaining to an extrusion nozzle assembly Baker teaches the second material (Viton as discussed in claim 1) has a second linear coefficient of thermal -5 m/m °C) and Viton (FKM) has a linear coefficient of thermal expansion ranging of 1.98 (10-4 m/m °C)). Viton is a resilient seal material that retains its resiliency in the temperature range of the molten build material (col 5 line 12-17).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the first and second material of the extruder of Batchelder modified by Baker to have a first and second linear coefficient of thermal expansion, a second linear coefficient of thermal expansion greater than the first linear coefficient of thermal expansion, for the benefit of the second material retaining its resiliency in the temperature range of the molten build material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        


/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1743